Citation Nr: 0913124	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
March 1957 and from June 1957 to December 1972.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In November 2003, the Veteran testified before the RO.  In a 
March 2004 statement of the case, a Decision Review Officer 
(DRO) reopened the claim for service connection for arthritis 
based on new and material evidence, but denied the claim on 
the merits after reopening.  

In February 2005, the Veteran testified before the 
undersigned at a videoconference hearing.  The transcript 
copy of that hearing is associated with the claims folder

In May 2005, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC. to obtain 
additional evidence.  That action completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a videoconference hearing before the undersigned in 
February 2005, the Veteran alleged that he was diagnosed with 
arthritis in 1973.  He claims that in 1973, arthritis was 
found in multiple sites, including his back, hands, and arms.  

In August 1963, a service treatment record indicated that the 
Veteran had chronic pain in his right trepezius area.  In a 
September 1963 service treatment record, the Veteran again 
complained of pain in his right trapezius and noted that the 
pain had been present for three years.  Another service 
treatment record from October 1963 indicated that the Veteran 
was still having pain in his shoulders and upper back.  In 
January 1964, the Veteran continued to have pain in his 
center thoracic region of his back.

A service treatment record from April 1970 indicated that the 
Veteran had pain in this right elbow when moving his fingers.  
Upon objective examination, the health care professional 
found pain and tenderness on the Veteran's right epicondyle 
and handgrip.  In August 1970, another service treatment 
report revealed that the Veteran complained of severe back 
pain.  The Veteran again complained of back pain at the 
center of his back, neck, and shoulders in a service 
treatment report from July 1971.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veteran's Claims (Court) has recently stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Furthermore, medical examinations must be thorough and take 
into account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where 
existing examinations are inadequate for rating purposes, a 
VA examination will be authorized. 38 C.F.R. § 3.326.

Given that the Veteran had pain in his back, shoulders, and 
arms in service, there is an indication of a nexus between 
the Veteran's current claim of arthritis and his service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection").  Thus, a 
medical opinion as to the etiology of the Veteran's arthritis 
is necessary.

Although an examination was afforded the Veteran in December 
2002 with regard to his claim for a neck condition, a 
disability for which service connection has been granted, 
that examination report did not provide a medical nexus 
opinion as to the Veteran's claimed arthritis.

Hence, on remand, the Veteran should be afforded an 
appropriate VA examination that provides adequate information 
to decide his claim for service connection for arthritis.

The Board apologizes for the delay in the full adjudication 
of his claim. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by a physician.  The claims 
file and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination, the examiner must 
review the claims file and annotate the 
report as to whether he or she reviewed 
the claims file.

The examiner is asked to state whether 
the Veteran suffers from arthritis at 
multiple sites, including but not 
limited to, his back, shoulders, arms, 
and fingers.

If the Veteran does have this 
disability, the examiner is asked to 
render medical opinions as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
this condition had its onset during 
active service from September 1952 to 
March 1957 and from June 1957 to 
December 1972, or had its onset one 
year after discharge from active 
service, or was caused by the Veteran's 
active service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
veteran's medical history and the 
relevant medical science as applicable 
to this claim.

2.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




